Sullivan, J. P.,
dissents in a memorandum as follows: As the testimony shows, the police stopped the taxicab in question as part of the operations of the Taxi-Livery Robbery Task Force, a plainclothes unit formed in 1992 to concentrate on crimes against taxicab drivers, who, according to statistics, were the victims of 3,600 assaults, robberies and homicides in 1992.
Concededly, there was no reasonable suspicion to justify the stop involved. Police Officer Miller testified that on the night in question he was working a 6:00 p.m. to 2:00 a.m. tour, the “high crime” hours, in the Manhattan North precinct, “looking for *172street crimes and also taxi robberies.” As the officer testified, the Police Department permitted the stopping of cabs as long as it was done on “a set basis and not just arbitrarily”. When a cab was stopped, the officers would give the driver a pamphlet containing safety guidelines.
On the evening in question Miller and his partner planned to stop occupied cabs on a one in three basis. At about 11:00 p.m., they stopped a gypsy cab in front of 256 West 145th Street in Manhattan. Other than it being the third cab, there was nothing unusual about it. The police captain who headed the taxi unit testified that he left it to the discretion of the officers on patrol as to whether to stop “every second, third, fifth taxi.” There are no quotas as to how many taxi stops should be made in any given tour.
Since only the legality of the stop is at issue, the question is whether the Police Department policy, as implemented here, passes constitutional muster. The United States Supreme Court has held that, under certain circumstances, the police may, despite the absence of probable cause or reasonable suspicion to believe that the car or its occupants were involved in a crime, stop a motor vehicle for investigative reasons. (See, Delaware v Prouse, 440 US 648; United States v Brignoni-Ponce, 422 US 873.)
In New York, the Court of Appeals has approved of investigatory automobile stops made “pursuant to a nonarbitrary, nondiscriminatory and uniform procedure” that serves a legitimate function. (People v John BB., 56 NY2d 482, 488, cert denied 459 US 1010.) The validity of these stops, where no indicia of criminal activity is present, is to be determined on reasonableness and on a case-by-case basis, balancing the level of intrusion against the State’s interest in the inquiry and taking into account the range of discretion afforded to police officers in question. (See, People v Spencer, 84 NY2d 749, cert denied 516 US 905; People v Scott, 63 NY2d 518; People v John BB., supra.)
Stopping a pre-determined proportion of occupied cabs for a safety check in specified high-crime areas during a particular time frame is a minimally intrusive method of affording a measure of protection to a group of vulnerable and endangered citizens, who are identifiable by occupation. Such a limited stop is much less intrusive than a roadblock at a particular location, which would entail a stop of every vehicle entering the area. Moreover, the legality of the stop ought not turn on whether the police policy is verbal or written or that the procedure had a roving aspect to it as long as, as is the case here, *173the policy is a fixed one. The testimony of the police officers was sufficient to establish that “the cab was stopped pursuant to a routine systematic procedure conducted according to rules or guidelines providing for nonarbitrarily selected vehicle stops.” (People v Concepcion, 216 AD2d 141, 142, lv denied 86 NY2d 792; see also, People v Boswell, 255 AD2d 173 [decided herewith].)
I would affirm the order adjudicating appellant a juvenile delinquent.